DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to papers filed on 3 SEP 2021.
Priority
Applicant’s claim for the benefit of a prior-filed application PCT/US2017/051310 filed on 13 SEP 2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant’s claim for the benefit of a prior-filed provisional application 62/393,665, filed on 13 SEP 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Accordingly, the effective priority date of the instant application is granted as 13 SEP 2016. 
Information Disclosure Statement
The information disclosure statements (IDS) filed on 22 AUG 2019 and 19 JUN 2020 have been considered by the examiner. The signed and initialed PTO Forms 1449 are mailed with this action.
		
Claim Status
	Claims 3-5 and 16-18 are cancelled. Claims 1-2, 6, 12, 14-15, 19, 21, and 24-26 are amended. Claims 27-30 are new. Claims 1-2, 6-15, and 19-30 are under examination.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-3, 5-14, and 21-23 in the reply filed on 3 SEP 2021 is acknowledged. The applicant’s arguments have been fully considered, and in light of amendments to the claims applicants’ arguments are found persuasive. The previous election/restriction requirement has been withdrawn.
EXAMINER’S AMENDMENTS – Specification
The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Vicki G. Norton. Reg # 40,745 at 619-744-2264 on 19 OCT 2021.
Paragraph [0095], line 10, p. 34 of the specification filed on 7 JUN 2019 has been re-written as follows:
	Primer Bank: pga.mgh.harvard.edu/primerbank.
EXAMINER’S AMENDMENTS – Claims
The following Examiner's amendments have been authorized in a telephone interview with Applicant's representative, Vicki G. Norton. Reg # 40,745 at 619-744-2264 on 19 OCT 2021.
Claim 2 has been re-written as follows:Claim 2: The method of Claim 1, wherein the LT-HSCs are Lin-, CD117+, Sca1+, Thy1.1lo, Flk2-, or CD34.
Claim 8 has been re-written as follows:Claim 8: The method of Claim 7, wherein the viral vector is derived from a herpesvirus, a retrovirus, a vaccinia virus, an attenuated vaccinia virus, a canary pox virus, an adenovirus, or an adeno-associated virus.
Claim 15 has been re-written as follows:Claim 15: The method of Claim 14, wherein the LT-HSCs are Lin-, CD117+, Sca1+, Thy1.1lo, Flk2-, or CD34.
Claim 24 has been re-written as follows:Claim 24: A long-term hematopoietic stem cell (LT-HSC) comprising a gene encoding a EKLF polypeptide, wherein the EKLF polypeptide comprises at least one amino acid modification as compared to a wild type EKLF polypeptide, and wherein the one or more amino acid modifications comprises a modification of an amino acid corresponding to position 54 of the full length wild type human EKLF or 74 of the full length wild type mouse EKLF polypeptide and the modification of the amino acid corresponding to position 54 or 74 is a substitution of Lys with Arg (K54R or K74R).
.
 in vitro method of obtaining long-term hematopoietic stem cells (LT-HSCs) expressing one or more modified Erythroid Kruppel-like factor (eklf) genes that have tumor resistance and increased longevity, comprising (a) genetically engineering the bone marrow mononuclear cells (BMMNCs) to possess one or more modified EKLF genes encoding a modified EKLF polypeptide comprising a substitution of the lysine (K) residue corresponding to position 54 of the wild type human EKLF with an arginine (R), or a substitution of the lysine (K) residue corresponding to position 74 of the wild type mouse EKLF with an arginine (R); and isolating the LT-HSCs carrying the one or more modified EKLF genes.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
In regard to the instant invention, KUMAR (WO2017079591A2; EFD: 4 NOV 2015) claims:
1. A method for treating or preventing ineffective erythropoiesis in a subject comprising administering to a subject in need thereof a pharmaceutically effective amount of an agent, or combination of agents, that agonizes, reduces inhibition of, supplements the activity of, increases the levels of, and/or increases the activity of GATA-1 in the subject.
26. The method of any one of claims 1-24, wherein the agent agonizes, reduces the inhibition of, supplements the activity of, increases the levels, and/or increases the activity of one or more erythroid differentiation factors selected from the group consisting of: KLF1…
KUMAR teaches that treatment with erythropoietin when administered to anemic individuals, often provides substantial increases in hemoglobin and red blood cell levels and leads to improvements in quality of life and prolonged survival. KUMAR also teaches that GATA-1 is a transcription factor that activates nearly all erythroid-specific genes while silencing genes associated with immature proliferative red blood cell precursor cells (erythroblasts). KUMAR teaches that GATA-1 upregulation as a result of Smad inhibition is associated with a corresponding upregulation of several genes involved in heme biosynthesis (e.g., Ppox, Fech, Alas2 and Abcb10) and erythroid differentiation (Klf1, FE2, Gypa, Bcl2, Bnip31, Bach1 and 
However, the EKLF/KLF1 mutations cited in instant claim 1 (K54R mutation in humans and a K74R mutation in mice) are mutation(s) associated with increased megakaryopoiesis and not increased erythropoiesis.  As taught in the instant disclosure (and cited references): EKLF/KLF1 was identified initially as an erythroid-specific transcription factor, but later found to also be expressed in megakaryocyte and hematopoietic progenitors including MEP, GMP, as well as CMP, i.e. KLF1 plays a role in the differentiation fate decision from MEP to erythrocyte or megakaryocyte [0006]-[0007]. The closest prior art, Siatecka (2007; cited in IDS filed on 19 JUN 2020), teaches that the K74R mutation in murine KLF1 inhibits sumoylation which in turn increases magakarayopoiesis but does not impact erythropoiesis. 
The prior art does not teach or fairly suggest any correlation between the EKLF/KLF1 mutation(s) positively recited in the instant claims (i.e. neither a K54R mutation in humans nor a K74R mutation in mice) and prolonged or improved survival of hematopoietic stem cells (HSCs) and/or methods for increasing longevity and/or reducing tumor occurrence or metastases. 
The instant disclosure provides a reduction to practice for reducing tumor occurrence in lungs in a murine model (see, for example, [0087], [0090]-[0091]; Figure 5; and Example 4 on p. 39) and thus, it scientifically and logically follows, that there would be a concordant reduction in metastasis and an increase of lifespan or longevity. The instant disclosure refers to following lifespan measurements [0088]-[0089] and reports observations of increased murine lifespan following transfer of K74R KLF1 LT-HSCs or BMMCs (see, for example, [0005], [0015], and especially [0077]), and US PRO 62393665 ¶[0023] and Fig. 2A indicate increased longevity in K74R KLF1 knock-in mice.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 2, 8, 15, 24, and 26 are amended. Claims 1-2, 6-15, and 19-30 are allowed.
	
Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJEANETTE ROBERTS whose telephone number is (571)272-0546. The examiner can normally be reached 8:00A - 5:00P PDT/PST (Flex) M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANJEANETTE ROBERTS/Examiner, Art Unit 1633                                                                                                                                                                                                        
/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633